DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/14/2022 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 2/14/2022.  
Claims 31-32, 34, 37 and 39 have been amended.
Claim 31-42 and 44-45  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 31-42 and 44-45 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 31, 34 and 37 is/are directed to the abstract idea of “implementing  dynamic balance adjustment to reconcile accounting systems with an automated payment plan management accounting system,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0007]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 31-42 and 44-45 recite an abstract idea.
The claim(s) recite(s), in part, a method/apparatus for performing the steps of “receiving patient demographics and visits information, building interfaces, retrieving additional eligibility information, mapping models, navigating websites, performing data captures, hyperlink selections and form completions, capturing missing eligibility information, obtaining healthcare transactions, generating estimations, performing price shopping estimations, reading messages, extracting information,” etc., that is “implementing  dynamic balance adjustment to reconcile accounting systems with an automated payment plan management accounting system,” etc. which is a method of fundamental economic principles or practices (hedging, insurance, mitigating risk)/commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 31-42 and 44-45 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computers, processors, wireless networks, memories, computer-readable media, interfaces (Applicant’s Specification [0038]), etc.) to perform steps of “receiving patient demographics and visits information, building interfaces, retrieving additional eligibility information, mapping models, navigating websites, performing data captures, hyperlink selections and form completions, capturing missing eligibility information, obtaining healthcare transactions, generating estimations, performing price shopping estimations, reading messages, extracting information,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computers, processors, wireless networks, memories, computer-readable media, interfaces, etc.) only 
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computers, processors, wireless networks, memories, computer-readable media, interfaces, etc.). At paragraph(s) [0038], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computers, processors, wireless networks, memories, computer-readable media, interfaces,” etc. to perform the functions of “receiving patient demographics and visits information, building interfaces, retrieving additional eligibility information, mapping models, navigating websites, performing data captures, hyperlink selections and form completions, capturing missing eligibility information, obtaining healthcare transactions, generating estimations, performing price shopping estimations, reading messages, extracting information,” etc. The recited “computers, processors, wireless networks, memories, computer-readable media, interfaces,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 31-42 and 44-45 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 32-33, 35-36, 38-42 and 44-45 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although the dependent claims 32-33, 35-36, 38-42 and 44-45 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 31, 34 and 37.

Response to Arguments
Applicant’s arguments filed 2/14/2022 with respect to claims 31-42 and 44-45 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/14/2022.
Applicant’s arguments filed on 2/14/2022 with respect to claims 31-42 and 44-45 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Information Processing
Further, Applicant’s claimed invention is directed to “implementing dynamic balance adjustment to reconcile accounting systems with an automated payment plan management accounting system,” etc. (Applicant’s Specification, Abstract, [0001], [0007]) through the steps of “receiving patient demographics and visits information, building interfaces, retrieving additional eligibility information, mapping models, navigating websites, performing data captures, hyperlink selections and form completions, capturing missing eligibility information, obtaining healthcare transactions, generating estimations, performing price shopping estimations, reading messages, extracting information,” etc. Therefore, Applicant’s claimed invention is directed to processing data. 
Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection of data, Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive.
Improvements
Despite recitation of computers, processors, wireless networks, memories, computer-readable media, interfaces, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as building interfaces to interact in parallel, obtaining healthcare transactions in real-time, generating estimates, determining information to extract, calculating payment estimates based on extracted information. The computers, processors, wireless networks, memories, computer-readable media, interfaces recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “generating reliable patient payment estimates,” “adapting to multiple situations in which an estimate is needed,” “allowing mapping of models,” “seamless integration with multiple third-party systems,” “efficient and easy to use methodologies,” “automated interfaces,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “computers, processors, wireless networks, memories, computer-readable media, interfaces” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “computers, processors, wireless networks, memories, computer-readable media, interfaces” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626